Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendments and remarks, filed 05 February 2021, are acknowledged.  Applicant’s arguments have been fully considered.
The rejection(s) of claim(s) 1 and 15-16 under 35 U.S.C. 112(b) is/are withdrawn in view of applicant’s arguments on page(s) 6 that claim amendments were filed 05 February 2021.

Status of Claims
Claim(s) 1-11 is/are pending.  Claim(s) 15-16 has/have been cancelled, and claim(s) 12-14 was/were previously cancelled.  Claim(s) 1 is/are currently amended.  Claim(s) 1-11 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), JP2015-131601 filed 30 June 2015, is acknowledged.

Reasons for Allowance
Claim(s) 1-11 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following prior art made of record is considered pertinent to the reasons of allowance:
Fujiwara et al. (JP 09-037377) considered to be the closest prior art teaches an external ultrasonic probe, wherein a width between two points on the projecting surface along the second However, Fujiwara fails to teach the center surface and the round surfaces having different curvatures, and that the first surface and the second surfaces are contiguous and together form a convex curve, and there does not appear to be a reasonable modification of Fujiwara to achieve these features.  Fujiwara is also silent on the two points intersecting an imaginary line that is depressed “by 2 mm” from a top of the projecting surface.

Mochizuki et al. (US 5,152,294) teaches an external ultrasonic probe, wherein the first surface and the second surfaces are contiguous and together form a convex curve. However, Mochizuki is silent on “the center surface and the round surfaces having different curvatures,” and Mochizuki fails to teach that “a width between two points on the projecting surface along the second direction at a center slice in the first direction is larger than a width of the transducer array in the second direction, each of the two points intersecting the projecting surface and an imaginary line that is depressed by 2 mm from a top of the projecting surface; and a difference between the width between the two points and the width of the transducer array in the second direction is 5 mm or less.”  

Kye et al. (US 2008/0255456) teaches an external ultrasonic probe, wherein the center surface and the round surfaces having different curvatures, wherein the first surface and the second surfaces are contiguous and together form a convex curve.  However, Kye fails to teach “a width between two points on the projecting surface along the second direction at a center slice in the first direction is larger than a width of the transducer array in the second direction, each of the two points intersecting the projecting surface and an imaginary line that is depressed by 2 mm from a top of the projecting surface; and a difference between the width between the two points and the width of the transducer array in the second direction is 5 mm or less.”  

However, the prior art made of record fail to disclose or make obvious an external ultrasonic probe, wherein “a width between two points on the projecting surface along the second direction at a center slice in the first direction is larger than a width of the transducer array in the second direction, each of the two points intersecting the projecting surface and an imaginary line that is depressed by 2 mm from a top of the projecting surface; and a difference between the width between the two points and the width of the transducer array in the second direction is 5 mm or less” and “the center surface and the round surfaces having different curvatures, and the first surface and the second surfaces are contiguous and together form a convex curve” as required by independent claim(s) 1.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention such that an external ultrasonic probe has such specific dimensions in addition to having 
Therefore, claim(s) 1-11 overcome(s) previously cited prior art and is/are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793